Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 9/30/22 in response to the Office Action of 7/1/22 are acknowledged and have been entered.
	Claims 10-13 and 15-17 are pending.
	Claims 10-13 remain withdrawn.
	Claim 15 has been amended by Applicant.
	Claims 15-17 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Percy et al (J Proteome Research, 2013, 12: 222-223) is withdrawn.

Claim Interpretation
Claims 15-17 are drawn to kits comprising reagents for measuring recited biomarkers. While the instant specification provides literal support for claims to kits comprising “reagents” for measuring recited biomarkers (see [0027] at page 8, in particular), the specification does not specifically list examples of such reagents. However, the instant specification discloses recited biomarkers may be measured using Western blot-based detection (see [0025] and paragraph spanning pages 7-8, in particular). The instant specification further discloses “measurement of a biomarker may relate to quantitative or qualitative measurement of nucleic acids, such as DNA or RNA.” ([0024] at page 7, in particular). The instant specification further discloses “Methods for measuring nucleic acid expression levels may be any techniques known to one skilled in the art.” ([0025] at page 7, in particular). Therefore, it is the examiner’s position that two different embodiments of the claims are: (1) kits comprising reagents to measure recited biomarkers by Western blot and (2) kits comprising a microarray with reagents that measure mRNA of recited biomarkers.
Claim 15’s recitation of “wherein the biomarker panel is used for identifying rapidly progressing lung cancer in the pretreated subject” is an intended use of the recited biomarker panel (note: the claims are drawn to kits comprising reagent for measuring biomarkers of a panel and are not drawn to biomarkers panels, themselves). Such a recitation does not limit the claims.
Regarding claim 15’s recitation of “wherein measurement of each biomarker in the biomarker panel comprises performing a western blot, an immunoprecipitation assay, an immunohistochemistry assay, an enzyme-linked immunosorbent assay (ELISA), or a quantitative immunostaining method”, the claims do not require a measuring step. The claims are product claims and not method claims. Therefore, such a recitation does not limit the claims.

Response to Arguments
NOTE: The following rejection is based on an embodiment of kits comprising reagents to measure recited biomarkers by Western blot.
Claim Rejections - 35 USC § 102
Claim(s) 15-17 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by Haan et al (Journal of Immunological Methods, 2007, 318: 11-19).
The pending claims are drawn to kits comprising “reagents” for measuring each recited biomarker of a biomarker panel. The claims further recites an intended use of the biomarker panel (“for identifying rapidly progressing lung cancer”). The claims further recites “measurement of” the recited biomarkers of the biomarker panel comprises performing one a list of immunoassays; however, the claims do not require a step of “measuring” anything. Claims 15-17 are product claims and are not method claims. While the instant specification provides literal support for claims to kits comprising “reagents” for measuring recited biomarkers (see [0027] at page 8, in particular), the specification does not specifically list examples of such reagents. However, the instant specification discloses recited biomarkers may be measured using Western blot-based detection (see [0025] and paragraph spanning pages 7-8, in particular). Therefore, it is the examiner’s position that the claims are directed to kits that could be used in Western blot methods that measure recited biomarkers.
Haan et al teaches commercially-available kits comprising ECL-solution for Western blot methods that would measure/quantify just any biomarker capable of being detected by Western blot, including recited biomarkers in plasma by providing a detection signal (left column on page 13, in particular).
In the Reply of 9/30/22, Applicant argues Haan et al does not teach antibodies specification for recited biomarkers. Applicant further argues Haan et al does not teach detection of recited biomarkers. 
The amendments to the claims and the arguments found in the Reply of 9/30/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Haan et al does not teach antibodies specification for recited biomarkers, the examiner agrees. However, Applicant is arguing limitations not required by the claims. The claimed kits are not required to comprise antibodies. 
In regards to the argument that Haan et al does not teach detection of recited biomarkers, the examiner agrees. However, Applicant is arguing limitations not required by the claims. The claims are product claims (not method claims) and do not require one to perform any detection step.


NOTE: The following rejection is based on an embodiment of kits comprising a microarray with reagents that measure mRNA of recited biomarkers.
Claim Rejections - 35 USC § 102
Claim(s) 15-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamper et al (BMC Genomics, 2009, 10(199): 1-17).
The pending claims are drawn to kits comprising “reagents” for measuring each recited biomarker. While the instant specification provides literal support for claims to kits comprising “reagents” for measuring recited biomarkers (see [0027] at page 8, in particular), the specification does not specifically list examples of such reagents. However, the instant specification discloses “measurement of a biomarker may relate to quantitative or qualitative measurement of nucleic acids, such as DNA or RNA.” ([0024] at page 7, in particular). The instant specification further discloses “Methods for measuring nucleic acid expression levels may be any techniques known to one skilled in the art.” ([0025] at page 7, in particular). Therefore, it is the examiner’s position that the claims are directed to kits that could be used in microarray methods that measure mRNA of recited biomarkers.
Gamper et al teaches commercially-available Affymetrix U133 Plus 2.0 microarray kits comprising reagents (nucleic acid probes) that would measure/quantify mRNA encoding TRAIL (“TNFSF10”), sTNFRI (“TNFRSF1A”), IGFBP-1 (“IGFBP1”), sEGFR (“EGFR”), IGF-1 (“IGF1”), TGF- (“TGFB1”), HGF, MMP-7 (“MMP7”), MMP-2 (“MMP2”), -fetoprotein (“AFP”), Osteopontin (“SPP11”), sVEGFR2 (“KDR”), and IL-6 (“IL6”) isolated from any sample comprising mRNA encoding recited biomarkers (see page 14, in particular). The following website evidences probes for mRNA of each recited biomarkers are found on the microarray: https://genecards.weizmann.ac.il/cgi-bin/geneannot/GA_search.pl?array=HG-U133&keyword_type=gene_symbol&keyword=S100A7&target=integrated&.submit=Submit+Query .
In the Reply of 9/30/22, Applicant argues Gamper et al does not teach “wherein measurement each biomarker panel comprises performing a western blot, an immunoprecipitation assay, an immunohistochemistry assay, an enzyme-linked immunosorbent assay (ELISA), or a quantitative immunostaining method.” Applicant further indicates Gamper et al does not teach antibodies specific to the recited biomarkers.
The amendments to the claims and the arguments found in the Reply of 9/30/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Gamper et al does not teach the recitation of “wherein measurement each biomarker panel comprises performing a western blot, an immunoprecipitation assay, an immunohistochemistry assay, an enzyme-linked immunosorbent assay (ELISA), or a quantitative immunostaining method.”, the claims do not require a measuring step. The claims are product claims and not method claims. Therefore, such a recitation does not limit the claims.
In regards to the indication Gamper et al does not teach antibodies specific to the recited biomarkers, the examiner agrees. However, Applicant is arguing limitations not required by the claims. The claimed kits are not required to comprise antibodies. 

Claim Rejections - 35 USC § 101
Claims 15-17 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 15-17 are directed to natural phenomenon because the claims recite a kit comprising “reagents” for performing measurement of recited biomarkers. While the instant specification provides literal support for claims to kits comprising “reagents” for measuring recited biomarkers (see [0027] at page 8, in particular), the specification does not specifically list examples of such reagents. However, the instant specification discloses “measurement of a biomarker may relate to quantitative or qualitative measurement of nucleic acids, such as DNA or RNA.” ([0024] at page 7, in particular). The instant specification further discloses “Methods for measuring nucleic acid expression levels may be any techniques known to one skilled in the art.” ([0025] at page 7, in particular). Therefore, it is the examiner’s position that the claims are directed to kits that could be polynucleotide primers and/or probes specific for mRNA of each biomarker that could be used to measure mRNA of recited biomarkers. Such polynucleotide primers and probes are judicial exceptions because the primers and probes are not markedly different from polynucleotides found in nature (“Step 2A prong one”) and the claims do not integrate the judicial exceptions into a practical application (“Step 2A prong two”). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are recitation of an intent to use reagents (“for measuring each biomarker”) and recitation of intended use of a biomarker panel to identify rapidly progressing lung cancer (“Step 2B”). Recitations of intended uses are not practical applications of the judicial exceptions. See MPEP 2106.04(d)(2), which discusses how a limitation reciting an “intended use” does not integrate a judicial exception.
In the Reply of 9/30/22, Applicant indicates the claims are patent eligible because recitation of “for identifying rapidly progressing lung cancer in a pretreated subject” is a practical application of recited judicial exception(s). Applicant further indicates the claims are patent eligible because claim 15 requires determining the measurements of a biomarker panel consisting of a set of biomarkers that is not found together in the art as identifying lung disease. 
The amendments to the claims and arguments found in the Reply of 9/30/22 have been carefully considered, but are not deemed persuasive. In regards to the indication that the claims are patent eligible because recitation of “for identifying rapidly progressing lung cancer in a pretreated subject” is a practical application of recited judicial exception(s), the examiner disagrees. Claims 15 recites “…reagents for measuring each biomarker in a biomarker panel…wherein the biomarker panel is used for identifying rapidly progressing lung cancer in a pretreated subject….” The claims are drawn to “reagents” for measuring biomarkers of a biomarker panel and are not drawn to a “biomarker panel” that is used for identifying rapidly progressing lung cancer in a pretreated subject. Further, recitation of an “intended use” of a biomarker panel to identify rapidly progressing lung cancer is not a practical application of the recited reagents for measuring biomarkers. See MPEP 2106.04(d)(2), which discusses how a limitation reciting an “intended use” does not integrate a judicial exception.
In regards to the argument that the claims are patent eligible because claim 15 requires determining the measurements of a biomarker panel consisting of a set of biomarkers that is not found together in the art as identifying lung disease, claim 15 is a product claim and does not require a step of “determining” measurements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642